 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    BRANDON ALEXANDER FAVOR,                           Case No. 1:19-cv-01325-LJO-BAM (PC)
12                       Plaintiff,                      ORDER DENYING PLAINTIFF’S MOTION
                                                         TO PAY FILING FEE BY CREDIT CARD
13            v.                                         (ECF No. 11)
14    CORCORAN STATE PRISON, et al.,                     ORDER FOR CLERK TO FILE PLAINTIFF’S
                                                         MOTION TO PAY FILING FEE BY CREDIT
15                       Defendants.                     CARD UNDER SEAL
16                                                       ORDER GRANTING EXTENSION OF TIME
                                                         FOR PLAINTIFF TO PAY FILING FEE
17
                                                         TWENTY-ONE (21) DAY DEADLINE
18

19          Plaintiff Brandon Alexander Favor (“Plaintiff”) is a state prisoner proceeding pro se in

20   this civil rights action pursuant to 42 U.S.C. § 1983.

21          On September 25, 2019, the undersigned issued findings and recommendations that

22   Plaintiff’s application to proceed in forma pauperis be denied pursuant to 28 U.S.C. § 1915(g)

23   and that Plaintiff be required to pay the $400.00 filing fee in full to proceed with this action.

24   (ECF No. 7.) Plaintiff filed objections on October 7, 2019. (ECF No. 8.) The District Judge

25   adopted the findings and recommendations in full on October 10, 2019, and ordered Plaintiff to

26   pay the filing fee within twenty-one days. (ECF No. 10.)

27   ///

28   ///
                                                         1
 1   I.     Motion to Pay Filing Fee by Credit Card

 2          Currently before the Court is Plaintiff’s “Motion to Secure Application with Payment,”

 3   filed October 21, 2019. (ECF No. 11.) In his motion, it appears Plaintiff is requesting that he be

 4   permitted to pay the filing fee by credit card. Plaintiff has included his credit card number,

 5   security authorization, and expiration date in the motion. (Id.)

 6          The Court is unable to accept credit card payments from pro se parties unless the party or

 7   a person who can pay on their behalf physically comes to the Clerk’s Office with a credit card for

 8   payment. Plaintiff is informed that he may pay the $400.00 filing fee through an alternative

 9   method, including authorizing a withdrawal from his prison trust account or a money order sent to

10   the Clerk of the Court which specifies Plaintiff’s case number. Plaintiff may also allow a third

11   party to submit the filing fee on his behalf, which may also be paid by money order or with a

12   credit card physically presented to the Clerk of the Court, as noted above. As such, Plaintiff’s

13   motion to pay the filing fee by credit card is denied. However, in light of Plaintiff’s good faith

14   attempt to pay the filing fee for this action, the Court finds it appropriate to extend the deadline

15   for Plaintiff to submit his filing fee by an alternative method.

16   II.    Sealing Documents

17          Federal courts have recognized a strong presumption that judicial records are accessible to

18   the public. Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). In the

19   case of non-dispositive motions, however, the presumption in favor of public access does not

20   apply with equal force. Id. at 1179. Thus, a showing of good cause will suffice to justify sealing
21   a non-dispositive motion. Id. at 1180.

22          Pursuant to Federal Rule of Civil Procedure 5.2(d), a court “may order that a filing be

23   made under seal without redaction,” and the Supreme Court has acknowledged that the decision

24   to seal documents is “one best left to the sound discretion of the trial court, a discretion to be

25   exercised in light of the relevant facts and circumstances of the particular case,” Nixon v. Warner

26   Commc’ns, Inc., 435 U.S. 589, 599 (1978). Courts should consider “the interests [of] the parties
27   in light of the public interest and the duty of the courts.” Hagestad v. Tragesser, 49 F.3d 1430,

28   1434 (9th Cir. 1995) (quoting Nixon, 435 U.S. at 602).
                                                         2
 1             As Plaintiff’s motion is merely a request to pay the filing fee by credit card, it is clearly

 2   not a dispositive motion, and therefore requires only a showing of good cause to justify sealing it.

 3   See Kamakana, 447 F.3d at 1179. The Court finds that, because the motion appears to include

 4   Plaintiff’s actual credit card number, security authorization, and expiration date, good cause exists

 5   to permit filing it under seal. As the motion is otherwise merely a request to pay the filing fee by

 6   credit card, and is relatively short, the motion in its entirety shall be filed under seal.

 7   III.      Conclusion and Order

 8             Accordingly, the Court HEREBY ORDERS that:

 9             1. Plaintiff’s motion to pay the filing fee by submiting a credit card, (ECF No. 11), is

10                   DENIED;

11             2. The Clerk of the Court is DIRECTED to file Plaintiff’s motion to pay the filing fee by

12                   credit card, (ECF No. 11), under seal; and

13             3. The deadline for Plaintiff to pay the $400.00 filing fee is extended to twenty-one (21)

14                   days from the date of service of this order.

15
     IT IS SO ORDERED.
16

17          Dated:     October 23, 2019                             /s/ Barbara   A. McAuliffe            _
                                                            UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                            3
